Case 3:17-cv-02183-MEM Document 61-1 Filed 08/19/20 Page 1of 3

Exhibit A
Mazzoni KERR aR PRAY MI PROGHMP RE RGabhahlaCORALy (20 Page 2 of 3 Page 1 of 2

™ Gmail Christopher Szewczyk <cjs@mkpvlaw.com>

 

Stoud v. Susquehanna County

 

Gerard M. Karam <gmk@mkpvlaw.com> Thu, Jul 23, 2020 at 10:03 AM
To: Jaime Hailstone <jhailstone@kbh-law.com>
Cc: Christopher Szewezyk <cjs@mkpvlaw.com>

Dear Jamie, | am sure you are aware of the lawsuit Michael Giangrieco has filed against Susquehanna
County and Elizabeth Arnold. For your convenience | attach a copy hereto. Paragraphs 11, 12 and 15-18
deal with allegations of Elizabeth Arnold providing false reports to County’s Insurance Company and the
Insurance company’s attorney as it relates to the EEOC complaints of Robert Stoud and Maggie
Macnamara. These false reports in turn caused a false filing to be made with the governmental agency.
Attorney Giangrieco goes on to allege that he and other county employees were asked to lie regarding the
governmental filing in order to protect Elizabeth Arnold.

Given the seriousness and significance of these newly discovered allegations we feel we are entitled to
conduct additional discovery that would be limited to the allegations contained in the recent complaint filed
by Attorney Giangrieco. The discovery could easily be done so as not to delay the September 28, 2020
trial date. We anticipate deposing Elizabeth Arnold, the Insurance Company attorney in question and
Attorney Giangreco. Given the nature these allegations and knowing the questions to be asked of Ms.
Arnold we would like Ms. Arnold to know that she is entitled to have her own separate counsel at the
deposition in addition to insurance company counsel.

We anticipate filing on Tuesday morning July 28" a Motion for Allowance of Additional Discovery with the
court. The motion will include a copy of Attorney Giangrieco’s complaint and factual assertions consistent
with the above two paragraphs. We are requesting your concurrence in this motion. We are open to
discuss any limitations or concerns you have. If we do not hear from you by 5:00 PM on Monday July 27,
2020 we will assume that you do not concur in our motion. Hope to hear from you, Jerry

Gerard M. Karam

Mazzoni Karam Petorak & Valvano
Suite 201 Bank Towers

321 Spruce St.

Scranton, PA 18503

Phone: 570-348-0776

Fax: 570-348-2755

www.mkpviaw.com

https://mail.google.com/mail/u/07ik=f1 5 1663bc6&view=pt&search=all&permmsgid=msg-... 8/17/2020
Mazzoni KARP Par lak OFAN AY! Yi DOSUMENE RhubhdlacQeany/ 20 Page 3 of 3 Page 2 of 2

 

eal MG Susq Lawsuit.pdf
186K

https://mail.google.com/mail/w/07ik=f15 1 663bc6&view=pt&search=all&permmsgid=msg-... 8/17/2020
